In an action for specific performance of a commercial lease providing options to renew and purchase, the plaintiff appeals, as limited by its brief, from so much of an order of the *657Supreme Court, Dutchess County (Sproat, J.), dated September 8, 2006, as denied its motion for a preliminary injunction.
Ordered that the order is affirmed insofar as appealed from, with costs.
In order to obtain a preliminary injunction (see CPLR 6301), the moving party must demonstrate (1) a likelihood of success on the merits, (2) an irreparable injury absent the injunction; and (3) a balancing of the equities in its favor (see Aetna Ins. Co. v Capasso, 75 NY2d 860 [1990]; Gerstner v Katz, 38 AD3d 835 [2007]). Under the circumstances of this case, the issuance of a preliminary injunction was not warranted. Miller, J.P., Mastro, Dillon and McCarthy, JJ., concur.